Name: Commission Regulation (EEC) No 89/82 of 15 January 1982 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /24 Official Journal of the European Communities 16 . 1 . 82 COMMISSION REGULATION (EEC) No 89/82 of 15 January 1982 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the . amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by the Act of Accession of Greece (2), and in particular Article 2 ( 5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 3129/81 (3), as last amended by Regulation (EEC) No 3771 /81 0 ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3129/81 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 22-856 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 16 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190 , 28 . 7 . 1979 , p . 8 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 312, 31 . 10 . 1981 , p . 52 . 0 OJ No L 377, 31 . 12 . 1981 , p . 12 .